Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 1 of 32 PageID #: 5856




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 WILLIAM JEFFREY BURNETT,                     )
 JOE H CAMP,                                  )
                                              )
                           Plaintiffs,        )
                                              )
                      v.                      )   No. 1:18-cv-00200-JPH-DML
                                              )
 CONSECO LIFE INSURANCE COMPANY               )
 n/k/a Wilco Life Ins. Co,                    )
 CNO FINANCIAL GROUP, INC.,                   )
 CDOC INC,                                    )
 CNO SERVICES LLC,                            )
                                              )
                           Defendants.        )


      ORDER GRANTING MOTION FOR PRELIMINARY CLASS APPROVAL

        Plaintiffs William Jeffrey Burnett and Joe H. Camp—former holders of

  "LifeTrend" life insurance policies ("Policies")—allege that Defendants breached

  their Policies by announcing and implementing changes in the calculation of

  Policy premiums and expense charges that caused thousands of policyholders

  to surrender their Policies. Plaintiffs have filed a motion for preliminary

  approval of the class action settlement agreement and release. Dkt. 200.

  Plaintiffs seek preliminary approval of a proposed settlement agreement and

  release (the "Proposed Settlement Agreement") with only Conseco Life

  Insurance Company ("Conseco Life"), preliminary designation of Plaintiffs as

  class representatives, preliminary appointment of class counsel, preliminary

  appointment of a settlement administrator, and notice directed to all class

  members who would be bound by the Proposed Settlement Agreement. Id.


                                          1
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 2 of 32 PageID #: 5857




  Conseco Life has filed its joinder in support of settlement approval. Dkt. 204.

  No party has opposed the motion. See dkt. 205. For the reasons stated below,

  Plaintiffs' motion for preliminary approval, dkt. [200], and Defendants' motion

  for joinder, dkt. [204], are GRANTED.

                                        I.
                           Facts and Procedural History

        On October 5, 2012, Plaintiffs filed their original complaint in the Central

  District of California against Defendants Conseco Life, CNO Financial Group,

  Inc., and CNO Services, LLC. Dkt. 1. Plaintiffs allege that Conseco Life

  announced that individual LifeTrend policyholders could no longer maintain

  their Policies without paying substantial new premiums and charges as part of

  a "shock lapse" strategy designed to induce policyholders to give up their

  Policies.

        In November 2012, the Judicial panel on Multidistrict Litigation ("MDL

  Panel") conditionally transferred the case to the Northern District of California

  (No. 10-md-02124; the "LifeTrend MDL"). Dkt. 26. The LifeTrend MDL

  encompassed several lawsuits brought by several different plaintiffs. One of

  the cases, Brady v. Conseco Life Insurance Co., No. 08-cv-5746 (N.D. Cal.), was

  filed on behalf of almost all LifeTrend policyholders—including policyholders

  who had retained their policies as well as policyholders who had surrendered

  their policies.

        In December 2011, the MDL Court held that former policyholders no

  longer could be included in the Brady Rule 23(b)(2) class because former

  policyholders had no standing to seek declaratory or injunctive relief, and
                                          2
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 3 of 32 PageID #: 5858




  because the damages they sought were not incidental to injunctive relief. See

  In re Conseco, No. C 10-02124 SI, 2011 WL 6372412, at *5-6 (N.D. Cal. Dec.

  20, 2011). Former policyholders were thereafter removed from the Brady class.

        In November 2013, the MDL Court approved the Brady settlement and

  certified two settlement classes—a Rule 23(b)(1) and (2) class of "In Force

  Policyholders" and a Rule 23(b)(3) class of "Lapsed Policyholders." See In re

  Conseco, No. 3:10-MD-02124-SI, 2013 WL 10349975, at *1 (N.D. Cal. Nov. 8,

  2013). The Brady Lapsed Policyholders class included approximately 190

  former policyholders whose Policies had "lapsed."

        In April 2015, the MDL Court granted Defendants' motion to dismiss the

  complaint for failure to state a claim upon which relief can be granted

  pursuant to Federal Rule of Civil Procedure 12(b)(6). LifeTrend MDL, dkt. 717.

  The MDL Court also dismissed the Burnett Plaintiffs' claims against the CNO

  Defendants because those claims derived from the Burnett Plaintiffs' claims

  against Conseco Life. Id.

        In May 2017, the Ninth Circuit reversed the MDL Court's dismissal of the

  complaint and remanded this case to the MDL Court. LifeTrend MDL, dkt.

  728. In September 2017, the Northern District of California remanded the case

  back to the Central District of California. Dkt. 29; dkt. 30. In January 2018,

  this case was transferred to this district. Dkt. 69; dkt. 70. In April 2018,

  Defendants moved to dismiss Plaintiffs' complaint for failure to state a claim

  upon which relief can be granted. Dkt. 107; dkt. 110. In September 2019,

  Plaintiffs moved for class certification, dkt. 162, and subsequently, on March

                                          3
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 4 of 32 PageID #: 5859




  20, 2020, the Court granted Conseco Life's request to withdraw its motion to

  dismiss and Plaintiffs' motion for class certification, see dkt. 197.

         On April 10, 2020, Plaintiffs filed a motion for preliminary approval of

  class action settlement 1. Dkt. 200. The proposed class plaintiffs are William

  Jeffrey Burnett and Joe H. Camp. Dkt. 200-1 at 11 (Proposed Settlement

  Agreement § 1.45). The proposed class (the "Class") includes:

                [A]ll Persons who owned a LifeTrend 3 Policy or
                LifeTrend 4 Policy that was surrendered or lapsed on or
                after October 1, 2008 and before June 30, 2013.
                However, the Class does not include LifeTrend 3 Policies
                or LifeTrend 4 Policies included in the class action
                settlement in a separate lawsuit known as Brady v.
                Conseco Life Insurance Company, Inc., et al., No. 3:08-
                CV-5746 (N.D. Cal).

                Notwithstanding the foregoing, the following Persons
                shall be excluded from the Class and shall not
                constitute Class Members: (1) all Persons who make a
                timely election to be excluded from the proposed Class
                as approved by the Court in the Final Approval Order;
                (2) governmental entities; (3) the judge(s) to whom this
                case is assigned and any immediate family members
                thereof; and (4) Conseco Life, Wilton Re, the Wilco Life
                Affiliates, the Wilco Life Agents, the CNO Defendants,
                the CNO Affiliates, and the CNO Agents.

  Id. at 4 (Proposed Settlement Agreement § 1.10).

         Plaintiffs have submitted to the Court a 53-page Proposed Settlement

  Agreement that would resolve their claims against Conseco Life. Dkt. 200-1.

  Some of the critical provisions are:

            •   The CNO Defendants are not parties to or beneficiaries of the
                agreement, and nothing in the agreement shall impair any rights of
                Plaintiffs to prosecute Claims in this Action or otherwise against

  1The Order incorporates the defined terms set forth in the Proposed Settlement Agreement,
  dkt. 200-1.

                                               4
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 5 of 32 PageID #: 5860




                 the CNO Financial Group, Inc. and CNO Services LLC. Id. at 3
                 (Proposed Settlement Agreement).

             •   Conseco Life will pay $27 million in cash to settle the claims of the
                 Class (the "Settlement Fund"). Id. at 13, 14 (Proposed Settlement
                 Agreement §§ 1.59, 3.1).

             •   No Class member will receive less than $500. Id. at 19 (Proposed
                 Settlement Agreement § 4.5).

             •   The amount distributed to the Class will be reduced by the
                 proportional pro rata share of the Settlement Fund attributable to
                 any Opt-Outs. Id. at 19 (Proposed Settlement Agreement § 4.5).

             •   No portion of the Settlement Fund will revert to Conseco Life. Id.
                 at 54 (Proposed Settlement Agreement).

             •   Notices will be mailed to Class members within 30 days after the
                 Court grants Plaintiffs' motion for preliminary class approval. Id.
                 at 21–22 (Proposed Settlement Agreement § 6.6).

             •   Conseco Life reserves the right to withdraw from the Proposed
                 Settlement Agreement if the number of Class Policies requested to
                 be excluded from the Class by opt-out is more than 150. Id. at 44
                 (Proposed Settlement Agreement § 12.5.3).

             •   Class members may opt-out of the Class by serving written
                 requests for exclusion up to 28 days before the Fairness Hearing.
                 Id. at 24 (Proposed Settlement Agreement § 7.1).

             •   Class members may object to the Proposed Settlement Agreement
                 by filing and serving written objections up to 28 days before the
                 Fairness Hearing 2. Id. at 25 (Proposed Settlement Agreement §
                 7.5).

             •   The Settlement Administrator will distribute the Net Settlement
                 Fund in two distributions. Id. at 54 (Proposed Settlement
                 Agreement).




  2 "[T]he final hearing pursuant to Federal Rule of Civil Procedure 23(e)(2) to assess the fairness,
  reasonableness, and adequacy of the Agreement. Dkt. 200-1 at 7 (Proposed Settlement
  Agreement § 1.26).

                                                  5
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 6 of 32 PageID #: 5861




           •   Any portion of the Net Settlement Fund that remains unclaimed
               after the Second Distribution, as well as any funds that are not
               distributed to Opt-Outs in satisfaction of individual settlements or
               judgments, will be used to fund a cy pres award to the National
               Consumer Law Center, or alternatively to another recipient
               designated by the Court. Id. at 56, 57 (Proposed Settlement
               Agreement §§ 7, 4, 6).

           •   Once the settlement becomes final and Conseco Life funds the
               Settlement Fund, Plaintiffs and Class members will release any
               and all claims against Conseco Life (and certain related individuals
               and entities) based on the LifeTrend Policies. See id. at 26-33
               (Proposed Settlement Agreement).

           •   No attorneys' fees, expenses, or Class representative awards will be
               distributed out of the Settlement Fund without the Court's
               approval, and the total expenses to be withdrawn from the
               Settlement Fund will not exceed $1.25 million. Id. at 33 (Proposed
               Settlement Agreement § 9.1.2).

           •   Plaintiffs may seek a reasonable portion of the settlement fund to
               be set aside for litigation costs, attorneys' fees, and Class
               representative incentive awards. See id. at 33–35 (Proposed
               Settlement Agreement).

                                         II.
                                   Applicable Law

        Class actions were designed as "an exception to the usual rule that

  litigation is conducted by and on behalf of the individual named parties only."

  General Tel. Co. of the S.W. v. Falcon, 457 U.S. 147, 155 (1987) (quoting

  Califano v. Yamasaki, 442 U.S. 682, 700 (1979)); see also Ortiz v. Fibreboard

  Corp., 527 U.S. 815, 832 (1999) ("In drafting Rule 23(b), the Advisory

  Committee sought to catalogue in functional terms those recurrent life patterns

  which call for mass litigation through representative parties." (internal

  quotation omitted)). Any settlement that results in the dismissal of a class



                                          6
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 7 of 32 PageID #: 5862




  action requires court approval. See Fed. R. Civ. P. 23(e); Reynolds v. Beneficial

  Nat'l Bank, 288 F.3d 277, 279 (7th Cir. 2002).

        The approval process includes two steps. Armstrong v. Bd. of School

  Dirs., 616 F.2d 305, 314 (7th Cir. 1980), overruled on other grounds by Felzen

  v. Andreas, 134 F.3d 873 (7th Cir. 1998). First, the court conducts a

  preliminary review to determine whether the proposed settlement is "within the

  range of possible approval" and whether there is reason to notify the class

  members of the proposed settlement and proceed with a fairness hearing. Id.

  If preliminary approval is granted, the class members are notified and given an

  opportunity to object. Id. Second, the court holds a fairness hearing to

  determine whether the proposed settlement is "fair, reasonable, and adequate."

  Id.; Fed. R. Civ. P. 23(e)(2).

        At the preliminary approval stage, the court's task is to "determine

  whether the proposed settlement is within the range of possible approval."

  Armstrong, 616 F.2d at 314 (internal quotation omitted). The court's role is not

  "resolving the merits of the controversy or making a precise determination of

  the parties' respective legal rights." E.E.O.C. v. Hiram Walker & Sons, 768 F.2d

  884, 889 (7th Cir. 1985) (collecting cases). At this stage, Plaintiffs need show

  only that final approval is likely, not that it is certain. See Fed. R. Civ. P.

  23(e)(1)(B) ("The court must direct notice in a reasonable manner to all class

  members who would be bound by the proposal if giving notice is justified by

  the parties' showing that the court will likely be able to: (i) approve the proposal

  under Rule 23(e)(2); and (ii) certify the class for purposes of judgment on the

                                            7
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 8 of 32 PageID #: 5863




  proposal."). Nonetheless, a court considering a request for preliminary

  approval of a class settlement must be vigilant to ensure that the interests of

  the class are well served by the settlement. See In re NCAA Student-Athlete

  Concussion Injury Litig., 314 F.R.D. 580, 588 (N.D. Ill. 2016).

        A.     Class Certification

        "Rule 23 gives the district courts 'broad discretion to determine whether

  certification of a class-action lawsuit is appropriate,'" Arreola v. Godinez, 546

  F.3d 788, 794 (7th Cir. 2008), and "provides a one-size-fits-all formula for

  deciding the class-action question." Shady Grove Orthopedic Assocs., P.A. v.

  Allstate Ins. Co., 559 U.S. 393, 399 (2010). "A class 'may only be certified if the

  trial court is satisfied, after a rigorous analysis, that the prerequisites of Rule

  23(a) have been satisfied,' and 'actual, not presumed, conformance with Rule

  23(a) remains . . . indispensable.'" Davis v. Hutchins, 321 F.3d 641, 649 (7th

  Cir. 2003) (quoting Gen. Tel., 457 U.S. at 160-61; see also Livingston v. Assocs.

  Fin., Inc., 339 F.3d 553, 558 (7th Cir. 2003). "Although courts can later choose

  to deny final approval of a class settlement, they should not lightly give

  preliminary approval, especially in a case in which the costs of preliminary

  approval—including those related to providing notice—are as high." In re AT&T

  Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330, 346 (N.D. Ill. 2010).

        A plaintiff seeking class certification must satisfy each requirement of

  Rule 23(a)—numerosity, commonality, typicality and adequacy of

  representation—and one subsection of Rule 23(b). Harper v. Sheriff of Cook

  Cty., 581 F.3d 511, 513 (7th Cir. 2009); Arreola, 546 F.3d at 794. In addition

                                            8
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 9 of 32 PageID #: 5864




  to those requirements, the court must determine whether the putative class

  meets two implied prerequisites of Rule 23: (1) that the class definition be

  sufficiently precise to enable a court to ascertain the identity of class members

  by reference to objective criteria; and (2) that the named representative be a

  member of the proposed class. Alliance to End Repression v. Rochford, 565

  F.2d 975, 977 (7th Cir.1977).

        The fact that the parties have reached a settlement is relevant to the

  class-certification analysis. See Smith v. Sprint Communs. Co., L.P., 387 F.3d

  612, 614 (7th Cir. 2004); Amchem Prods. v. Windsor, 521 U.S. 591, 618–20

  (1997). "'Confronted with a request for settlement-only class certification, a

  district court need not inquire whether the case, if tried, would present

  intractable management problems, for the proposal is that there be no trial.'"

  Smith, 387 F.3d at 614 (quoting Amchem Prods., 521 U.S. at 620). A court may

  not, however, "abandon the Federal Rules merely because a settlement seems

  fair, or even if the settlement is a 'good deal.' In some ways, the Rule 23

  requirements may be even more important for settlement classes." Uhl v.

  Thoroughbred Tech. & Telecomms., Inc., 309 F.3d 978, 985 (7th Cir. 2002).

  "This is so because certification of a mandatory settlement class, however

  provisional technically, effectively concludes the proceeding save for the final

  fairness hearing." Ortiz v. Fibreboard Corp., 527 U.S. 815, 849 (1999).

        Here, Plaintiffs have met their burden of satisfying the Rule 23(a) and (b)

  requirements.




                                           9
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 10 of 32 PageID #: 5865




               1.     Rule 23(a)(1) Requirements

                      a.    Numerosity

         To satisfy the numerosity requirement, the proposed class must be "so

   numerous that joinder of all members is impracticable." Fed. R. Civ. P.

   23(a)(1). Here, the proposed Class consists of:

               All Persons who owned a Class Policy, where Class
               Policy means each LifeTrend 3 Policy and LifeTrend 4
               Policy that was surrendered or lapsed on or after
               October 1, 2008 and before June 30, 2013, and which
               LifeTrend 3 Policy or LifeTrend 4 Policy was not included
               within the class in the Brady Class Settlement and its
               release.

   Dkt. 200-1 at 4 (Proposed Settlement Agreement § 1.10). Plaintiffs contend

   that this amounts to 4,508 insurance Policies held by approximately 3,666

   policyholders. Dkt. 201 at 9. Courts in the Seventh Circuit have found that

   substantially smaller classes satisfy the numerosity requirement. See Mulvania

   v. Sheriff of Rock Island Cty., 850 F.3d 849, 860 (7th Cir. 2017) ("While there is

   no magic number that applies to every case, a forty-member class is often

   regarded as sufficient to meet the numerosity requirement."); Swanson v.

   American Consumer Industries, Inc., 415 F.2d 1326, 1333, n.9 (7th Cir. 1969).

   Because the proposed Class is so numerous that joinder of all members would

   be impracticable, Plaintiffs have satisfied the numerosity requirement.

                      b.    Commonality

         To satisfy the commonality requirement, there must "be one or more

   common questions of law or fact that are capable of class-wide resolution and

   are central to the claims' validity." Beaton v. SpeedyPC Software, 907 F.3d


                                           10
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 11 of 32 PageID #: 5866




   1018, 1026 (7th Cir. 2018) (citing Bell v. PNC Bank, Nat'l Ass'n, 800 F.3d 360,

   374 (7th Cir. 2015)). Here, there are undoubtedly questions of law and fact

   that are common to the proposed Class. Plaintiffs outline several common

   questions, including:

            •   Did Conseco   Life breach the Policies' optional premium payment
                provisions?
            •   Did Conseco   Life breach the Policies' COI provisions?
            •   Did Conseco   Life breach the Policies' reporting and disclosure
                provisions?
            •   Did Conseco   Life breach the Policies' guaranteed interest rate
                provisions?
            •   Did Conseco   Life breach the Policies' non-participating provisions?

   Dkt. 201 at 24–25. Plaintiffs also contend that central questions in this case

   can be answered using common evidence, including:

            •   The terms of the Policies;
            •   The October 2008 form letters that Conseco Life sent to all
                LifeTrend policyholders;
            •   The form letters that Conseco Life sent a month later telling
                policyholders to disregard "all" prior notices;
            •   Evidence that almost no LifeTrend policyholders surrendered their
                Policies before October 2008;
            •   Evidence that approximately 34 percent of all LifeTrend
                policyholders surrendered their Policies after Conseco Life
                announced and implemented the changes first described in
                October 2008; and
            •   Evidence that Conseco Life intended to induce lapses and
                surrenders of Policies and hired an actuarial consultant to
                estimate the number and value of the lapsed and surrendered
                Policies.

   Id. Because Plaintiffs' claims involve common questions of law and fact,

   Plaintiffs have satisfied the commonality requirement.




                                           11
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 12 of 32 PageID #: 5867




                      c.    Typicality

         To satisfy the typicality requirement, "'the claims or defenses of the

   representative party [must] be typical of the claims or defenses of the class.'"

   Muro v. Target Corp., 580 F.3d 485, 492 (7th Cir. 2009) (quoting Williams v.

   Chartwell Fin. Servs., Ltd., 204 F.3d 748, 760 (7th Cir. 2000)). "A claim is

   typical if it 'arises from the same event or practice or course of conduct that

   gives rise to the claims of other class members and . . . [the] claims are based

   on the same legal theory.'" Oshana v. Coca-Cola Co., 472 F.3d 506, 514 (7th

   Cir. 2006) (quoting Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992)).

   "Although 'the typicality requirement may be satisfied even if there are factual

   distinctions between the claims of the named plaintiffs and those of other class

   members,' the requirement 'primarily directs the district court to focus on

   whether the named representatives' claims have the same essential

   characteristics as the claims of the class at large.'" Muro, 580 F.3d at 492

   (quoting De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir.

   1983)).

         Plaintiffs have satisfied the typicality requirement because their claims

   are typical of those of the Class because they surrendered their substantially

   identical Policies after Conseco Life's class-wide breaches.

                      d.    Adequacy of Representation

         To satisfy the adequacy of representation requirement, the representative

   parties must "fairly and adequately protect the interests of the class." Amchem

   Prods., 521 U.S. at 625. "This adequate representation inquiry consists of two

                                           12
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 13 of 32 PageID #: 5868




   parts: (1) the adequacy of the named plaintiffs as representatives of the

   proposed class's myriad members, with their differing and separate interests,

   and (2) the adequacy of the proposed class counsel." Gomez v. St. Vincent

   Health, Inc., 649 F.3d 583, 592 (7th Cir. 2011) (citing Retired Chi. Police Ass'n

   v. City of Chicago, 7 F.3d 584, 598 (7th Cir. 1993)).

         Plaintiffs have satisfied the adequacy-of-representation requirement.

   Plaintiffs' claims are typical of those brought by other Class members, and

   their interests appear to be entirely consistent with those of the other Class

   members because they—like the other Class members—seek to maximize the

   Class's recovery from Conseco Life for the alleged breaches. Both Plaintiffs

   have actively participated in this litigation by having testified at depositions,

   provided documents, reviewed pleadings, remained in regular contact with

   counsel, and kept apprised of the status of this litigation and settlement

   negotiations throughout the entire case. Dkt. 200-2 at 3 (¶ 14).

         Plaintiffs' counsel has also invested substantial time and resources in

   this case by investigating the underlying facts, researching the applicable law,

   and negotiating a detailed settlement. See dkt. 200-2 at 2, 3, 5, 6 (Weisbrod

   Decl. ¶¶ 11, 13, 22–24, 27–28); dkt. 200-3 at 4 (DeLaney Decl. ¶¶ 18–19).

   Last, Plaintiffs' counsel has experience representing insurance policy holders,

   including in the mass litigation context, dkt. 200-2 at 1–2 (Weisbrod Decl. ¶ 6),

   and do not appear to have interests that conflict with those of the Class.




                                            13
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 14 of 32 PageID #: 5869




               2.     Rule 23(b)(3) Requirements

         Having determined that Plaintiffs' proposed Class satisfies all of Rule

   23(a)'s requirements, the Court must evaluate whether it satisfies any one of

   the three requirements in Rule 23(b). Certification of a class under Rule

   23(b)(3) is proper if "the questions of law or fact common to class members

   predominate over any questions affecting only individual members, and [when]

   a class action is superior to other available methods for fairly and efficiently

   adjudicating the controversy." Fed. R. Civ. P. 23(b)(3). This rule requires two

   findings: predominance of common questions over individual ones and

   superiority of the class action mechanism. Id. In assessing whether those

   requirements have been met, courts should consider:

               (A) the class members' interests in individually
               controlling the prosecution or defense of separate
               actions; (B) the extent and nature of any litigation
               concerning the controversy already begun by or against
               class members; (C) the desirability or undesirability of
               concentrating the litigation of the claims in the
               particular forum; and (D) the likely difficulties in
               managing a class action.
   Id.

         Plaintiffs have shown that common questions of law and fact

   predominate. Specifically, the core issues—the proper interpretation of the

   Policies, whether Conseco Life breached the Policies, the degree to which the

   policyholders were harmed, and whether Conseco Life was the alter ego of the

   CNO Defendants—are either identical for all Class members or (in the case of

   damages) can be determined by applying a simple formula to common

   evidence. Dkt. 201 at 30.

                                           14
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 15 of 32 PageID #: 5870




         Furthermore, Plaintiffs have shown that, for this case, a class action is

   vastly "superior to other available methods for fairly and efficiently adjudicating

   the controversy." Fed. R. Civ. P. 23(b)(3). It will be the most efficient way to

   resolve Plaintiffs' claims, especially considering that Plaintiffs would have a

   difficult and costly task in seeking relatively small damages solely on an

   individual basis. Plaintiffs contend that using the damages methodology

   Plaintiffs have asserted throughout this litigation, approximately 1,120 of the

   Class Policies at issue give rise to damages (excluding prejudgment interest) of

   less than $1,000, and more than 2,600 give rise to damages of less than

   $10,000. Dkt. 200-4 at 8 (Browne Decl. ¶¶ 23–24). Accordingly, class

   resolution would be superior to other available methods of pursuing these

   claims.

         The Court certifies the class for settlement purposes under Rule 23(b)(3).

         B.     Preliminary Appointment of Class Counsel

         After a court certifies a Rule 23 class, the court is required to appoint

   class counsel to represent the class members. See Fed. R. Civ. P. 23(g)(1). In

   appointing class counsel, the court must consider:

                (i) the work counsel has done in identifying or
                investigating potential claims in the action;
                (ii) counsel's experience in handling class actions, other
                complex litigation, and the types of claims asserted in
                the action;
                (iii) counsel's knowledge of the applicable law; and
                (iv) the resources that counsel will commit to
                representing the class;

   Fed R. Civ. P. 23(g)(1)(A).



                                           15
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 16 of 32 PageID #: 5871




         Plaintiffs are represented by Stephen A. Weisbrod, Shelli L. Calland,

   Derek Sugimura, Tamra B. Ferguson, and Saul Cohen from Weisbrod Matteis

   & Copley PLLC ("WMC"), and Kathleen DeLaney from DeLaney & DeLaney LLC.

   These attorneys have done substantial work identifying, investigating,

   prosecuting, and settling Plaintiffs' claims.

         According to Plaintiffs, WMC is a national litigation firm that specializes

   in representing insurance policyholders, including in the mass litigation

   context. Dkt. 200-2 at 1–2 (Weisbrod Decl. ¶ 6). WMC has dedicated

   thousands of attorney hours and spent hundreds of thousands of dollars

   representing Plaintiffs in this case since its filing in 2012. Id. at 2 (¶ 11). WMC

   also worked, without compensation, on aspects of the Brady case. Id. at 2–3.

   Before this case was transferred to this district, WMC obtained a reversal by

   the U.S. Court of Appeals for the Ninth Circuit of an order entered by the U.S.

   District Court for the Northern District of California dismissing the complaint.

   Id. WMC has been named on the National Law Journal's Litigation Boutiques

   Hot List and has prevailed in litigation against insurance companies (and other

   parties) in trial courts and arbitral forums, appellate courts, and the U.S.

   Supreme Court. Id. at 2 (¶ 7). WMC has devoted the human and financial

   resources necessary to serve effectively as Class counsel (with the assistance of

   local counsel) and the Court expects it will continue to do so. Id. at 3 (¶ 13).

         Stephed Weisbrod, founding partner of WMC, graduated from the

   Harvard Law School and is admitted to practice law in the District of Columbia,

   Florida, Illinois and New York. Id. at 1 (¶¶ 3–4). He was also admitted pro hac

                                           16
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 17 of 32 PageID #: 5872




   vice for this case. Id. (¶ 3). Before entering private practice of law, Mr.

   Weisbrod served as law clerk to Justice Alan B. Handler of the New Jersey

   Supreme Court and Chief Judge James B. Moran of the United States District

   Court for the Northern District of Illinois. Id. (¶ 5). He has tried more than 30

   cases in seven states and the District of Columbia, representing clients in

   financial and commercial disputes, judgment enforcement and bankruptcy

   matters, and criminal cases. Id. (¶ 8).

         DeLaney & DeLaney is a civil litigation firm that handles various types of

   matters, including contract disputes, commercial disputes, and class action

   lawsuits. Dkt. 200-3 at 1 (DeLaney Decl. ¶ 3). DeLaney & DeLaney has served

   as local Class counsel and performed legal services on behalf of Plaintiffs since

   February 2, 2018. Id. at 3 (¶ 11). Kathleen DeLaney has been actively involved

   in the settlement process, including attending and participating in settlement

   conferences, negotiating the Proposed Settlement Agreement, and drafting and

   revising settlement related documents. Id. (¶¶ 13–14). DeLaney & DeLaney

   has devoted the human and financial services necessary to effectively serve as

   local Class counsel and the Court expects it will continue to do so. Id. (¶ 12).

         Kathleen DeLaney, managing partner of DeLaney & DeLaney, graduated

   from Indiana University Mauer School of Law, and is admitted to practice law

   in Indiana and Illinois. Id. at 1, 2 (¶¶ 2, 4, 6). Before entering private practice

   of law, Ms. DeLaney served as a law clerk for Judge David F. Hamilton, former

   United Stated District Judge for the Southern District of Indiana and current

   Judge for the Seventh Circuit Court of Appeals. Id. at 2 (¶ 7). Ms. DeLaney's

                                             17
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 18 of 32 PageID #: 5873




   courtroom experience includes jury trials, bench trials, and appellate

   arguments in Indiana's state and federal courts, including the Seventh Circuit

   Court of Appeals. Id. (¶ 10).

         As such, the Court preliminarily appoints Stephen A. Weisbrod, Shelli L.

   Calland, Derek Sugimura, Tamra B. Ferguson, Saul Cohen, and Kathleen

   DeLaney as Class counsel.

         C.    Preliminary Settlement Approval

         "Federal courts naturally favor the settlement of class action litigation."

   Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996); see also Armstrong, 616 F.2d

   at 313 ("Settlement of the complex disputes often involved in class actions

   minimizes the litigation expenses of both parties and also reduces the strain

   such litigation imposes upon already scarce judicial resources."). Because the

   Proposed Settlement Agreement would bind all class members, the Court may

   approve the settlement only after finding that it is "fair, reasonable, and

   adequate." Fed. R. Civ. P. 23(e)(2). In making this determination, Federal Rule

   of Civil Procedure 23(e)(2) requires the Court to consider whether (1) the class

   representatives and class counsel have adequately represented the class, (2)

   the proposal was negotiated at arm's length, (3) the proposal treats class

   members equitably relative to each other, and (4) the relief provided by the

   settlement is adequate.

         Courts also consider the following five factors: (1) the strength of the

   plaintiffs' case compared against the amount of the defendants' settlement

   offer; (2) the complexity, length, and expense of continued litigation; (3) the


                                           18
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 19 of 32 PageID #: 5874




   amount of opposition to the settlement; (4) the opinion of experienced counsel;

   and (5) the stage of the proceedings and the amount of discovery completed.

   Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 653 (7th Cir.

   2006) (internal citation omitted).

               1.     Adequacy of representation of the class

         As explained above, Plaintiffs and Class Counsel have adequately

   represented the Class.

               2.     The Proposed Settlement Agreement was negotiated at
                      arm's length

         The Proposed Settlement Agreement was negotiated at arm's length. As

   explained in detail in Plaintiffs' Brief, the Proposed Settlement Agreement is the

   product of years of litigation. See dkt. 201 at 5–12. Furthermore, the Proposed

   Settlement Agreement was the result of three separate mediations with three

   different mediators. Dkt. 200-2 at 5 (Weisbrod Decl. ¶ 22); dkt. 200-3 at 4

   (DeLaney Decl. ¶ 18). Last, the consideration to be paid by Conseco Life is $27

   million cash, and no unclaimed funds will revert to Conseco Life. Dkt. 200-1 at

   13, 14, 54 (Proposed Settlement Agreement §§ 1.59, 3.1).

               3.     The Proposed Settlement Agreement treats class
                      members equitably relative to each other

         The Proposed Settlement Agreement treats Class members equitably

   relative to each other. Each Class member or the Class member's successor

   will receive a pro rata share of the Class member's alleged damages based on

   the net present value damages model that Plaintiffs have maintained is the

   appropriate method for apportioning damages throughout this litigation, with


                                          19
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 20 of 32 PageID #: 5875




   each recipient receiving a minimum of $500. See dkt. 200-1 at 19 (Proposed

   Settlement Agreement § 4.5). The Settlement Agreement's distribution plan

   ensures that the Settlement Administrator will make reasonable efforts to

   locate Class Members and their successors and/or beneficiaries in order to

   distribute their portions of the Settlement Fund in an Initial Distribution. See

   id. at 18 (Proposed Settlement Agreement § 4.3). Furthermore, after the

   Settlement Administrator has done so, the Settlement Administrator will

   disburse remaining Net Settlement Funds to the Class members and

   successors who deposited their initial distributions. See id. at 18, 55 (Proposed

   Settlement Agreement). Only the small amount remaining in the custody of the

   Settlement Administrator after that second distribution, if any, will be

   distributed by the Settlement Administrator to a cy pres recipient approved by

   this Court. See id. at 18, 56 (Proposed Settlement Agreement).

                4.    The relief provided by the Proposed Settlement
                      Agreement is adequate

         The $27 million in relief is adequate. As stated above, each Class

   member or recipient will receive a minimum $500. Dkt. 200-1 at 19 (Proposed

   Settlement Agreement § 4.5). Depending on the value of the Policies they

   surrendered, Class members will receive much more than $500—average per-

   Policy relief exceeds $3,700, and the highest per-Policy payment amount is

   more than $150,000. See id. at 58 (Proposed Settlement Agreement). In

   addition, the cy pres relief will be used only for the small portion of the

   Settlement Fund, if any, that remains unclaimed after multiple distributions to



                                           20
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 21 of 32 PageID #: 5876




   Class members and/or to Opt-Outs. See id. at 18, 56 (Proposed Settlement

   Agreement).

                 5.   The strength of Plaintiffs' case compared against the
                      amount of Conseco Life's settlement offer

         The most important settlement-approval factor is "'the strength of

   plaintiff's case on the merits balanced against the amount offered in the

   settlement.'" Synfuel Techs., 463 F.3d at 653 (quoting In re Gen. Motors Corp.

   Engine Interchange Litig., 594 F.2d 1106, 1132 (7th Cir. 1979)). Here,

   continued litigation with Conseco Life presents significant risks and costs—the

   most obvious risk is that Plaintiffs will not be successful on their claims.

   Furthermore, "[e]ven if Plaintiffs were to succeed on the merits at some future

   date, a future victory is not as valuable as a present victory. Continued

   litigation carries with it a decrease in the time value of money, for '[t]o most

   people, a dollar today is worth a great deal more than a dollar ten years from

   now.'" In re AT&T Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330,

   347 (N.D. Ill. 2010) (quoting Reynolds, 288 F.3d at 284). Moreover, as

   explained above, the consideration to be paid by Conseco Life is $27 million

   cash, and no unclaimed funds will revert to Conseco Life. Id. at 13, 14, 54

   (Proposed Settlement Agreement §§ 1.59, 3.1). Furthermore, each Class

   member or recipient will receive a minimum $500. Id. at 19 (Proposed

   Settlement Agreement § 4.5). Accordingly, the strength of Plaintiffs' case

   compared to Conseco Life's proposed settlement weighs in favor of the fairness,

   reasonableness, and adequacy of the Proposed Settlement Agreement.



                                           21
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 22 of 32 PageID #: 5877




               6.        The likely complexity, length, and expense of continued
                         litigation

         The likely complexity, length, and expense of trial weighs heavily in favor

   of the fairness, reasonableness, and adequacy of the Proposed Settlement

   Agreement. Continuing to litigate this case will require vast expense and a

   great deal of time, on top of that already expended. Furthermore, given the

   case's procedural history, there is inherent risk in continuing to litigate this

   action.

               7.        Opposition to the Proposed Settlement Agreement

         Because the parties have not yet sent the notice, it is premature to

   assess this factor.

               8.        The opinion of experienced counsel

         The opinion of counsel weighs heavily in favor of the fairness,

   reasonableness, and adequacy of the Proposed Settlement Agreement. Courts

   are "'entitled to rely heavily on the opinion of competent counsel,'" Gautreaux v.

   Pierce, 690 F.2d 616, 634 (7th Cir. 1982) (quoting Armstrong, 616 F.2d at 325);

   Isby, 75 F.3d at 1200, and as explained above, counsel for the parties are

   experienced and highly competent. Further, there is no indication that the

   Proposed Settlement Agreement is the victim of collusion. See Isby, 75 F.3d at

   1200. Class counsel will be paid up to $9 million dollars, one-third of the

   Settlement Fund, and the total expenses will not exceed $1.25 million. Dkt.

   200-1 at 33 (Proposed Settlement Agreement §§ 9.1.1, 9.1.2).




                                           22
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 23 of 32 PageID #: 5878




                9.    The stage of the proceedings and the amount of
                      discovery completed

         "The stage of the proceedings at which settlement is reached is important

   because it indicates how fully the district court and counsel are able to

   evaluate the merits of plaintiffs' claims." Armstrong, 616 F.2d at 325. The

   claims presented and settlement demand have been developed over years of

   litigation and extensive mediation efforts. Extensive discovery has been

   completed. Dkt. 200-2 at 6 (Weisbrod Decl. ¶ 25). While there is more

   discovery that could be done, id., there is no indication that additional

   discovery would further assist the parties in reaching a settlement agreement

   that is fair to the Class. Accordingly, this factor weighs in favor of the fairness,

   reasonableness, and adequacy of the Proposed Settlement Agreement.

         D.     Class Notice

         Under Federal Rule of Civil Procedure Fed. R. Civ. P. 23(c)(2)(B), a notice

   must provide:

                the best notice that is practicable under the
                circumstances, including individual notice to all
                members who can be identified through reasonable
                effort. The notice must clearly and concisely state in
                plain, easily understood language: (i) the nature of the
                action; (ii) the definition of the class certified; (iii) the
                class claims, issues, or defenses; (iv) that a class
                member may enter an appearance through an attorney
                if the member so desires; (v) that the court will exclude
                from the class any member who requests exclusion; (vi)
                the time and manner for requesting exclusion; and (vii)
                the binding effect of a class judgment on members
                under Rule 23(c)(3).

   Further, when presented with a proposed class settlement, a court "must

   direct notice in a reasonable manner to all class members who would be
                                             23
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 24 of 32 PageID #: 5879




   bound by the proposal." Fed. R. Civ. P. 23(e)(1). "The contents of a Rule

   23(e) notice are sufficient if they inform the class members of the nature

   of the pending action, the general terms of the settlement, that complete

   and detailed information is available from the court files, and that any

   class member may appear and be heard at the hearing." 3 Newberg on

   Class Actions § 8:32 (4th ed. 2010).

         The proposed notice satisfies Rule 23's requirements and puts

   Class members on notice of the Proposed Settlement Agreement. The

   notice plan provides that notice will be sent to all Class members by first-

   class mail to last known addresses and by email, if known. Dkt. 200-1

   at 20–21 (Proposed Settlement Agreement §§ 6.1–6.10). Notice will also

   be published on a website established by the Settlement Administrator

   and Class counsel. Id. at 21, 24 (Proposed Settlement Agreement §§ 6.2,

   6.9). The Settlement Administrator will maintain a toll-free hotline to

   answer questions regarding the Proposed Settlement Agreement. Id. at

   24 (Proposed Settlement Agreement § 6.10).

         Moreover, the proposed notice is appropriate because it describes

   the terms of settlement, informs the Class about the allocations of

   attorney's fees and expenses, explains how Class members may opt-out

   of the Class and object to the settlement, and provides specific

   information regarding the date, time, and place of the fairness hearing.

   Dkt. 200-1 at 166–75. See Air Lines Stewards & Stewardesses Assoc. v.

   Am. Airlines, Inc., 455 F.2d 101, 108 (7th Cir. 1972) (notice that provided


                                          24
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 25 of 32 PageID #: 5880




   summary of proceedings to date, notified of significance of judicial

   approval of settlement and informed of opportunity to object at hearing

   satisfied due process).

         E.     Preliminary Appointment of Settlement Administrator

         Plaintiffs request the preliminary appointment of Donlin Recano &

   Company, Inc. to serve as Settlement Administrator. Plaintiffs contend

   that Donlin Recano is a company that specializes in claims

   administration. Dkt. 200-5 at 1 (Voorhies Decl. ¶ 1). For over 30 years,

   Donlin Recano has provided notice to millions of class members and has

   administered billions of dollars in claims. See id. at 2 (¶ 3). Plaintiffs

   have engaged Donlin Recano to conduct the notice and distribution

   processes. Dkt. 201 at 23. Given the complexity and size of this case,

   Donlin Recano's services in connection with implementing the notice

   plan will be helpful. Therefore, the Court preliminarily appoints Donlin

   Recano as Settlement Administrator.

                                          IV.
                                       Conclusion

         Plaintiffs' Motion for Preliminary Approval, Dkt. [200], and Defendants'

   motion for joinder, dkt. [204], are GRANTED.

         Pursuant to Federal Rule of Civil Procedure 23(e)(1)(B), Plaintiffs have

   shown that the Court will likely be able to (i) approve the Proposed Settlement

   Agreement under Rule 23(e)(2); and (ii) certify the Class for purposes of the

   Proposed Settlement Agreement only.



                                            25
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 26 of 32 PageID #: 5881




         The Court finds that it will likely be able to approve the Proposed

   Settlement Agreement as fair, reasonable, and adequate, subject to the right of

   any Class Member to challenge the Proposed Settlement Agreement at a

   hearing after notice has been disseminated to the class.

         The Court finds that it will likely be able to hold that the proposed

   settlement consideration and class relief are fair, reasonable, adequate, and

   equitable for purposes of the Proposed Settlement Agreement, to approve the

   Release provided to Conseco Life and the Released Parties, and to approve the

   basis for Class Counsel’s calculation of the Initial Distribution, Total Alleged

   Policy NPV Damages, and Alleged Policy NPV Damages.

         The Court preliminarily appoints Donlin Recano & Company, Inc. to

   serve as Settlement Administrator. The Court also finds that it will likely be

   able to approve Donlin Recano to serve as Settlement Administrator after final

   approval and that it will likely be able to approve the Claim Process. Donlin

   Recano will be responsible for disseminating Class Notice in the form set forth

   in Exhibit 4 to the Proposed Settlement Agreement and for undertaking all

   Settlement Administrator duties contemplated by the Proposed Settlement

   Agreement prior to the Court's grant or denial of final approval of the Proposed

   Settlement Agreement.

         The Court preliminarily certifies the proposed Class, designates Plaintiffs

   William Jeffrey Burnett and Joe H. Camp as Settlement Class Representatives,

   and appoints the following attorneys as Class Counsel: Stephen A. Weisbrod,




                                           26
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 27 of 32 PageID #: 5882




   Shelli L. Calland, Derek Sugimura, Tamra B. Ferguson, Saul Cohen, Kathleen

   DeLaney.

         The preliminary certification of the proposed Class, the preliminary

   designation of class representatives, and the preliminary designation of Class

   Counsel established by this Order shall be automatically vacated if the

   Proposed Settlement Agreement is terminated or is disapproved by the Court,

   any appellate court and/or any other court of review, or if any of the Settling

   Parties successfully invokes its right to terminate the Proposed Settlement

   Agreement, in which event the Proposed Settlement Agreement and the fact

   that it was entered into shall not be offered by the Settling Parties or construed

   as an admission or as evidence for any purpose, including the "certifiability" of

   any class.

         The Court determines that distribution of the Class Notice to be given as

   set forth in the Class Notice Plan is reasonable and the best practicable notice

   under the circumstances; satisfies Rule 23(h) of the Federal Rules of Civil

   Procedure; is reasonably calculated to apprise Class Members of the pendency

   of the Action, the terms of the Proposed Settlement Agreement, their right to

   object to and opt-out of the Proposed Settlement Agreement, the effect of the

   Proposed Settlement Agreement (including the releases to be provided

   thereunder), Class Counsel's request for attorneys' fees, reimbursement of

   litigation expenses and Settlement Administration Expenses, and the requested

   service awards for Plaintiffs; constitutes due, adequate, and sufficient notice to

   all persons entitled to receive notice; and meets the requirements of due


                                           27
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 28 of 32 PageID #: 5883




   process, the Federal Rules of Civil Procedure, and the United States

   Constitution.

         The Court preliminarily finds that with an agreement between Plaintiffs

   and Conseco Life it will likely be able to certify and approve a settlement class

   under Federal Rule of Civil Procedure 23.

         The Court preliminarily approves the Proposed Settlement Agreement as

   sufficiently fair and reasonable to warrant sending notice to the Class

   preliminarily certified for settlement purposes and hereby directs Plaintiffs and

   Donlin Recano to give notice to the class as set forth in the Proposed

   Settlement Agreement.

         Plaintiffs shall file proof by affidavit of the distribution of the Class Notice

   at or before the Fairness Hearing.

         Any attorneys hired by individual members of the Class for the purpose

   of objecting to the Proposed Settlement Agreement shall file with the Clerk of

   the Court and serve on Class Counsel and Conseco Life's counsel a notice of

   appearance prior to the Fairness Hearing.

         Class members who object to the settlement must follow the procedure

   as outlined in the Proposed Settlement Agreement § 7.5. Unless otherwise

   ordered by the Court, Class members who do not timely make their objections

   as provided by the will be deemed to have waived all objections and shall not be

   heard or have the right to appeal approval of the Proposed Settlement

   Agreement, as outlined in the Proposed Settlement Agreement § 7.5.




                                            28
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 29 of 32 PageID #: 5884




         Class members who wish to exclude themselves must follow the

   procedure as outlined in the Proposed Settlement Agreement §§ 7.1, 7.2. Class

   members who do not file timely written requests for exclusion in accordance

   with the Proposed Settlement Agreement shall be bound by all subsequent

   proceedings, orders, and judgments in this action, as outlined in the Proposed

   Settlement Agreement § 7.4.

         Class Counsel and Conseco Life's counsel shall promptly furnish each

   other with copies of any and all objections and requests for exclusion that

   come into their possession.

         Any objector requesting access to confidential materials must first obtain

   leave of court and agree to be bound by an agreed confidentiality order issued

   by the Court, which shall provide for the same confidentiality obligations that

   applied to the parties during the litigation and as provided by the Proposed

   Settlement Agreement.

         The Court hereby limits discovery as to Conseco Life, Wilton Re (as

   defined in the Proposed Settlement Agreement), and their current employees

   except within the parameters of the Proposed Settlement Agreement § 8.13 as

   needed in connection with the prosecution of Claims in the action against the

   CNO Defendants and after first seeking any requested information from the

   CNO Defendants.




                                          29
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 30 of 32 PageID #: 5885




         The Court hereby adopts the following settlement procedure:

    Event                                       Date

    Mailing of Class Notice                     30 days after entry of this Order

    Motion for Final Approval                   60 days after entry of this Order

    Deadline for requests for exclusion from    28 days before the Fairness Hearing
    the class

    Deadline for objections                     28 days before the Fairness Hearing

    Reply in Support of Motion for Final        7 days before the Fairness Hearing
    Approval

    Fairness Hearing                            December 3, 2020 at 1:30 p.m.



         A Fairness Hearing will be held hearing on December 3, 2020 at 1:30

   p.m. in Room 246, United States Courthouse, 46 East Ohio Street,

   Indianapolis, Indiana.

   SO ORDERED.

   Date: 7/22/2020




   Distribution:

   John M. Aerni
   ALSTON AND BIRD LLP
   john.aerni@alston.com

   Kelly S Biggins
   Locke Lord LLP
   300 South Grand Avenue, Suite 2600
   Los Angeles, CA 90071


                                           30
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 31 of 32 PageID #: 5886




   James H Bilton
   LOCKE LORD LLP
   jbilton@lockelord.com

   Taylor F. Brinkman
   LOCKE LORD LLP
   tbrinkman@lockelord.com

   Shelli L. Calland
   WEISBROD MATTEIS & COPLEY PLLC
   scalland@wmclaw.com

   Saul Cohen
   WEISBROD MATTEIS & COPLEY PLLC
   scohen@wmclaw.com

   Kathleen Ann DeLaney
   DELANEY & DELANEY LLC
   kathleen@delaneylaw.net

   Tamra B. Ferguson
   WEISBROD MATTEIS & COPLEY PLLC
   tferguson@wmclaw.com

   Steven K. Huffer
   S.K. HUFFER & ASSOCIATES, P.C.
   steveh@hufferlaw.com

   Adam J. Kaiser
   ALSTON & BIRD LLP
   adam.kaiser@alston.com

   Raoul D Kennedy
   Skadden Arps Slate Meagher and Flom LLP
   Four Embarcadero Center, Suite 3800
   San Francisco, CA 94111-4144

   Barbara Louise Lyons
   Law Office of Barbara L Llyons
   80 El Camino Real Apt D
   Burlingame, CA 94010

   Rachel Adi Naor
   Alston and Bird LLP
   rachel.naor@alston.com


                                        31
Case 1:18-cv-00200-JPH-DML Document 206 Filed 07/22/20 Page 32 of 32 PageID #: 5887




   Matthew B Nazareth
   Locke Lord LLP
   300 South Grand Avenue, Suite 2600
   Los Angeles, CA 90071

   Jaeyeon Park
   Alston and Bird LLP
   90 Park Avenue
   New York, NY 10016

   Samuel J Park
   Alston and Bird LLP
   samuel.park@alston.com

   Phillip Russell Perdew
   LOCKE LORD LLP
   pperdew@lockelord.com

   Jonathan M Rotter
   Glancy Prongay and Murray LLP
   1925 Century Park East, Suite 2100
   Los Angeles, CA 90067

   Carl C Scherz
   LOCKE LORD LLP
   cscherz@lockelord.com

   Neesa Sethi
   Weisbrod Matteis and Copley PLLC
   1900 M Street NW, Suite 850
   Washington, DC 20036

   T. Esther Silberstein
   WEISBROD MATTEIS & COPLEY PLLC
   esilberstein@wmclaw.com

   Derek Y. Sugimura
   WEISBROD MATTEIS & COPLEY PLLC
   dsugimura@wmclaw.com

   Stephen A Weisbrod
   WEISBROD MATTEIS & COPLEY PLLC
   sweisbrod@wmclaw.com




                                        32
